642 So. 2d 1304 (1994)
STATE of Louisiana
v.
Rodney LAPOINT.
No. 94-K-1173.
Supreme Court of Louisiana.
September 23, 1994.
Granted. The judgment of the district court is vacated and this case is remanded for purposes of allowing the relator to withdraw his guilty plea entered under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970). The state's discovery responses inadvertently misled relator with regard to the strength of its case by listing two witnesses allegedly prepared to implicate him in the death of the victim, one of whom would later recant his statements and deny any knowledge of the offense. To the extent that relator continued to assert his innocence even as he pleaded guilty based on his appreciation of the evidence against him, and then moved to withdraw his plea before sentence in light of the changing circumstances which no longer substantially negated his claim of innocence, the district court abused its discretion by denying relator the opportunity to withdraw his plea and forego the advantages of the plea bargain for trial, although relator may not have been entitled to that relief as a matter of constitutional right. La.C.Cr.P. art. 559; see State v. Andrasi, 343 So. 2d 175 (La.1977); State v. Baudoin, 334 So. 2d 186 (La.1976).
DENNIS, J., not on panel.